O’Malley, J.
(dissenting). Danger in a defective door fastening in an automobile is not only “ merely possible, but probable.” Common experience teaches that passengers frequently, either consciously or unconsciously, lean their weight against doors. *20This is true of persons using the small adjustable seats in the rear when engaged in conversation with other fellow passengers. They frequently sit with their backs resting against the doors, in order to partially face those sitting in the rear. The same is true of one sitting to the right of the driver who desires to address or converse with those in the rear seats. Then, too, the operator himself will sometimes lean his left arm or part of his weight against the front door. Considering the high rate of speed at which automobiles are now operated, with attendant danger of turning sharp curves and making sudden and unexpected turns in an emergency, danger from doors suddenly opening is reasonably to be apprehended. True, its degree is not so high as in the case of a defective wheel or brake. However, it is ever present and threatening.
All facts essential to establish a cause of action under the principle of MacPherson v. Buick Motor Co. (217 N. Y. 382), including causal relation between defect and the injuries, are stated. We are concerned with a question of pleading merely, and under the general rule the complaint is entitled to every fair intendment.
I am of opinion, therefore, that the plaintiffs have stated a cause of action under MacPherson v. Buick Motor Co. (supra) and Quackenbush v. Ford Motor Co. (167 App. Div. 433).
I, therefore, dissent and vote for affirmance.
Order reversed, with twenty dollars costs and disbursements, and motion granted, with ten dollars costs.